Exhibit 10.41

 

INDEMNIFICATION AGREEMENT

 

INDEMNIFICATION AGREEMENT (this “Agreement”) between Transkaryotic Therapies,
Inc., a Delaware corporation (the “Company”), and Richard F Selden, M.D. (the
“Indemnitee”).

 

WHEREAS, the Indemnitee has served as a director and officer of the Company;

 

WHEREAS, the Company wishes to provide in this Agreement for the indemnification
of the Indemnitee to the fullest extent (whether partial or complete) permitted
by law and as set forth in this Agreement;

 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:

 


1.                                       CERTAIN DEFINITIONS:


 


(A)                                  “CLAIM” SHALL MEAN ANY THREATENED, PENDING
OR COMPLETED ACTION, SUIT, PROCEEDING OR INQUIRY OR INVESTIGATION, WHETHER
INSTITUTED BY OR IN THE RIGHT OF THE COMPANY OR ANY OTHER PARTY, WHETHER CIVIL,
CRIMINAL, ADMINISTRATIVE, INVESTIGATIVE OR OTHERWISE, INCLUDING, BUT NOT LIMITED
TO, ALL RELATED ACTIONS AND ALL OTHER ACTIONS, SUITS, PROCEEDINGS, INQUIRIES OR
INVESTIGATIONS RELATED TO THE SAME OR RELATED CIRCUMSTANCES, ISSUES,
TRANSACTIONS OR EVENTS.


 


(B)                                 “EXPENSES” SHALL INCLUDE ATTORNEYS’ FEES AND
ALL OTHER COSTS, EXPENSES AND OBLIGATIONS PAID OR INCURRED (INCLUDING ALL
INTEREST, ASSESSMENTS AND OTHER CHARGES PAID OR PAYABLE IN CONNECTION WITH OR IN
RESPECT OF SUCH ATTORNEYS’ FEES, COSTS, EXPENSES AND OBLIGATIONS) IN CONNECTION
WITH INVESTIGATING, DEFENDING, BEING A WITNESS IN OR PARTICIPATING IN (INCLUDING
ON APPEAL), OR PREPARING TO DEFEND, BE A WITNESS IN OR PARTICIPATE IN, ANY
CLAIM, BUT SHALL NOT INCLUDE ANY AMOUNTS SET FORTH UNDER SECTION 1(E) OF THIS
AGREEMENT.


 


(C)                                  “INDEMNIFIABLE EVENT” SHALL MEAN ANY EVENT
OR OCCURRENCE BY REASON OF THE FACT THAT THE INDEMNITEE IS OR WAS A DIRECTOR,
OFFICER, EMPLOYEE, AGENT OR FIDUCIARY OF THE COMPANY, OR IS OR WAS SERVING AT
THE REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, EMPLOYEE, TRUSTEE, AGENT OR
FIDUCIARY OF ANOTHER CORPORATION, PARTNERSHIP, JOINT VENTURE, EMPLOYEE BENEFIT
PLAN, TRUST OR OTHER ENTERPRISE, OR BY REASON OF ANYTHING DONE OR NOT DONE BY
THE INDEMNITEE IN ANY SUCH CAPACITY.


 


(D)                                 “INDEPENDENT LEGAL COUNSEL” SHALL MEAN AN
ATTORNEY OR FIRM OF ATTORNEYS, SELECTED BY THE COMPANY AND APPROVED BY THE
INDEMNITEE (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED), WHO
SHALL NOT HAVE OTHERWISE PERFORMED SERVICES FOR, OR BEEN PAID BY THE COMPANY FOR
SERVICES RENDERED ON BEHALF OF, THE COMPANY OR THE INDEMNITEE WITHIN THE FIVE
YEARS PRECEDING THE SELECTION OF SUCH COUNSEL.


 

--------------------------------------------------------------------------------


 


(E)                                  “OBLIGATIONS” SHALL INCLUDE THE AMOUNT OF
ALL JUDGMENTS, FINES OR PENALTIES AGAINST THE INDEMNITEE OR AMOUNTS PAID IN
SETTLEMENT IN CONNECTION WITH ANY CLAIM AGAINST THE INDEMNITEE (INCLUDING ALL
INTEREST, ASSESSMENTS AND OTHER CHARGES PAID OR PAYABLE IN CONNECTION WITH OR IN
RESPECT OF SUCH JUDGMENTS, FINES, PENALTIES OR AMOUNTS PAID IN SETTLEMENT).


 


2.                                       BASIC INDEMNIFICATION ARRANGEMENT.


 


(A)                                  IN THE EVENT THE INDEMNITEE WAS, IS OR
BECOMES A PARTY TO OR WITNESS OR OTHER PARTICIPANT IN, OR IS THREATENED TO BE
MADE A PARTY TO OR WITNESS OR OTHER PARTICIPANT IN, A CLAIM BY REASON OF (OR
ARISING IN PART OUT OF) AN INDEMNIFIABLE EVENT, THE COMPANY SHALL INDEMNIFY THE
INDEMNITEE AGAINST ANY EXPENSES AND OBLIGATIONS INCURRED BY HIM OR ON HIS
BEHALF, TO THE FULLEST EXTENT PERMITTED BY LAW.


 


(B)                                 THE INDEMNITEE MUST NOTIFY THE COMPANY IN
WRITING WITHIN A REASONABLE TIME OF ANY CLAIM FOR WHICH INDEMNITY WILL OR COULD
BE SOUGHT AND SHALL DESCRIBE IN REASONABLE DETAIL THE FACTS CONSTITUTING THE
BASIS FOR SUCH INDEMNIFICATION; PROVIDED, HOWEVER, THAT NO DELAY OR FAILURE ON
THE PART OF THE INDEMNITEE IN SO NOTIFYING THE COMPANY SHALL RELIEVE THE COMPANY
OF ANY LIABILITY OR OBLIGATION HEREUNDER EXCEPT TO THE EXTENT OF ANY DAMAGE OR
LIABILITY CAUSED BY OR ARISING OUT OF THE INDEMNITEE’S FAILURE TO PROVIDE SUCH
NOTICE.  WITH RESPECT TO ANY CLAIM OF WHICH THE COMPANY IS SO NOTIFIED, AND
SUBJECT TO THE PROVISIONS OF THIS PARAGRAPH (B), THE COMPANY WILL BE ENTITLED TO
PARTICIPATE THEREIN AT ITS OWN EXPENSE AND/OR TO ASSUME THE DEFENSE THEREOF AT
ITS OWN EXPENSE.  IF THE COMPANY ASSUMES CONTROL OF THE DEFENSE OF THE CLAIM,
THE COMPANY SHALL HAVE THE RIGHT TO HIRE LEGAL COUNSEL SELECTED BY THE COMPANY
AND APPROVED BY THE INDEMNITEE (WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED).  AFTER NOTICE FROM THE INDEMNITEE THAT THE COMPANY’S
PROPOSED LEGAL COUNSEL IS ACCEPTABLE TO THE INDEMNITEE, THE COMPANY SHALL NOT BE
LIABLE TO THE INDEMNITEE FOR THE EXPENSES OF COUNSEL SUBSEQUENTLY INCURRED BY
THE INDEMNITEE IN CONNECTION WITH SUCH CLAIM, OTHER THAN AS PROVIDED BELOW IN
THIS PARAGRAPH (B).  THE INDEMNITEE SHALL HAVE THE RIGHT TO EMPLOY HIS OR HER
OWN COUNSEL IN CONNECTION WITH SUCH CLAIM, BUT THE FEES AND EXPENSES OF SUCH
COUNSEL INCURRED AFTER NOTICE FROM THE INDEMNITEE THAT THE COMPANY’S PROPOSED
LEGAL COUNSEL IS ACCEPTABLE TO THE INDEMNITEE SHALL BE AT THE EXPENSE OF THE
INDEMNITEE UNLESS (I) THE EMPLOYMENT OF COUNSEL BY THE INDEMNITEE HAS BEEN
AUTHORIZED BY THE COMPANY, (II) COUNSEL TO THE INDEMNITEE SHALL HAVE REASONABLY
CONCLUDED THAT THERE MAY BE A CONFLICT OF INTEREST OR POSITION ON ANY ISSUE
BETWEEN THE COMPANY AND THE INDEMNITEE IN THE CONDUCT OF THE DEFENSE OF SUCH
CLAIM OR (III) THE COMPANY SHALL NOT IN FACT HAVE EMPLOYED COUNSEL TO ASSUME THE
DEFENSE OF SUCH CLAIM, IN EACH OF WHICH CASES THE EXPENSES OF COUNSEL FOR THE
INDEMNITEE SHALL BE AT THE EXPENSE OF THE COMPANY, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED BY THIS AGREEMENT.  THE COMPANY SHALL NOT BE ENTITLED, WITHOUT THE
CONSENT OF THE INDEMNITEE, TO ASSUME THE DEFENSE OF ANY CLAIM BROUGHT BY OR IN
THE RIGHT OF THE COMPANY OR AS TO WHICH COUNSEL FOR THE INDEMNITEE SHALL HAVE
REASONABLY MADE THE CONCLUSION PROVIDED FOR IN CLAUSE (II) ABOVE.  THE COMPANY
SHALL NOT BE REQUIRED TO INDEMNIFY THE INDEMNITEE UNDER

 

2

--------------------------------------------------------------------------------


 


THIS AGREEMENT FOR ANY AMOUNTS PAID IN SETTLEMENT OF ANY CLAIM EFFECTED WITHOUT
ITS WRITTEN CONSENT.  THE COMPANY SHALL NOT SETTLE IN ANY MANNER ANY CLAIM, IN
ANY ACTION, SUIT, PROCEEDING, OR INQUIRY OR INVESTIGATION IN WHICH THE
INDEMNITEE IS A PARTY, WITHOUT THE INDEMNITEE’S WRITTEN CONSENT.  NOTHING IN
THIS AGREEMENT SHALL AFFECT THE COMPANY’S ABILITY TO COMPROMISE OR SETTLE ANY
CLAIM BROUGHT BY THE U.S. SECURITIES AND EXCHANGE COMMISSION SO LONG AS SUCH
SETTLEMENT DOES NOT INCLUDE FINDINGS, CONCLUSIONS, ADMISSIONS OR LEGAL HOLDINGS
LEGALLY BINDING ON THE INDEMNITEE.  NEITHER THE COMPANY NOR THE INDEMNITEE WILL
UNREASONABLY WITHHOLD OR DELAY THEIR CONSENT TO ANY PROPOSED SETTLEMENT.


 


(C)                                  ALL REQUESTS FOR INDEMNIFICATION SHALL BE
MADE TO THE COMPANY IN WRITING BY THE INDEMNITEE OR HIS APPOINTED AGENT.  THE
COMPANY SHALL PROVIDE ALL SUCH INDEMNIFICATION, INCLUDING PAYMENTS FOR EXPENSES
OR OBLIGATIONS, WITHIN 20 DAYS AFTER RECEIPT BY THE COMPANY OF THE WRITTEN
REQUEST OF THE INDEMNITEE.


 


(D)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, (I) THE OBLIGATIONS OF THE COMPANY UNDER THIS SECTION 2 SHALL BE SUBJECT
TO THE CONDITION THAT THE INDEPENDENT LEGAL COUNSEL SHALL NOT HAVE DETERMINED
(IN A WRITTEN OPINION) THAT THE INDEMNITEE WOULD NOT BE PERMITTED TO BE
INDEMNIFIED UNDER APPLICABLE LAW, AND (II) THE OBLIGATION OF THE COMPANY TO MAKE
A PAYMENT PURSUANT TO PARAGRAPH 2(C) ABOVE SHALL BE SUBJECT TO THE CONDITION
THAT, IF, WHEN AND TO THE EXTENT THAT THE INDEPENDENT LEGAL COUNSEL DETERMINES
THAT THE INDEMNITEE WOULD NOT BE PERMITTED TO BE SO INDEMNIFIED UNDER APPLICABLE
LAW, THE COMPANY SHALL BE ENTITLED TO BE REIMBURSED BY THE INDEMNITEE (WHO
HEREBY AGREES TO REIMBURSE THE COMPANY) FOR ALL SUCH AMOUNTS THERETOFORE PAID;
PROVIDED, HOWEVER, THAT IF THE INDEMNITEE HAS COMMENCED OR THEREAFTER COMMENCES
LEGAL PROCEEDINGS IN ANY COURT IN THE STATE OF DELAWARE HAVING SUBJECT MATTER
JURISDICTION THEREOF AND IN WHICH VENUE IS PROPER TO SECURE A DETERMINATION THAT
THE INDEMNITEE SHOULD BE INDEMNIFIED UNDER APPLICABLE LAW, ANY DETERMINATION
MADE BY THE INDEPENDENT LEGAL COUNSEL THAT THE INDEMNITEE WOULD NOT BE PERMITTED
TO BE INDEMNIFIED UNDER APPLICABLE LAW SHALL NOT BE BINDING AND THE INDEMNITEE
SHALL NOT BE REQUIRED TO REIMBURSE THE COMPANY FOR ANY PAYMENTS MADE UNTIL A
FINAL JUDICIAL DETERMINATION IS MADE WITH RESPECT THERETO (AS TO WHICH ALL
RIGHTS OF APPEAL THERE FROM HAVE BEEN EXHAUSTED OR LAPSED).  IF THERE HAS BEEN
NO DETERMINATION BY THE INDEPENDENT LEGAL COUNSEL OR IF THE INDEPENDENT LEGAL
COUNSEL DETERMINES THAT THE INDEMNITEE SUBSTANTIVELY WOULD NOT BE PERMITTED TO
BE INDEMNIFIED IN WHOLE OR IN PART UNDER APPLICABLE LAW, THE INDEMNITEE SHALL
HAVE THE RIGHT TO COMMENCE LITIGATION IN ANY COURT IN THE STATE OF DELAWARE
HAVING SUBJECT MATTER JURISDICTION THEREOF AND IN WHICH VENUE IS PROPER SEEKING
AN INITIAL DETERMINATION BY THE COURT OR CHALLENGING ANY SUCH DETERMINATION BY
THE INDEPENDENT LEGAL COUNSEL OR ANY ASPECT THEREOF, INCLUDING THE LEGAL OR
FACTUAL BASES THEREOF, AND THE COMPANY HEREBY CONSENTS TO SERVICE OF PROCESS AND
TO APPEAR IN ANY SUCH PROCEEDING.  ANY DETERMINATION BY THE INDEPENDENT LEGAL
COUNSEL OTHERWISE SHALL BE CONCLUSIVE AND BINDING ON THE COMPANY AND THE
INDEMNITEE.

 

3

--------------------------------------------------------------------------------


 

3.                                       Outstanding Actions.  The Indemnitee
has been named as a defendant in Sands Point Partners, L.P. v. Transkaryotic
Therapies, Inc., Civ. No. 03-10165-RWZ (D. Mass. filed Jan. 24, 2003); King v.
Selden, Civ. No. 03-10173-RWZ (D. Mass. filed Jan. 27, 2003); Spitz v.
Transkaryotic Therapies, Inc., Civ. No. 03-10226-RWZ (D. Mass. filed Feb. 4,
2003); Price v. Transkaryotic Therapies, Inc., Civ. No. 03-10250-RWZ (D. Mass.
filed Feb. 6, 2003); Market Street Securities v. Transkaryotic Therapies, Inc.,
Civ. No. 03-10330-RWZ (D. Mass. filed Feb. 20, 2003); Marrero v. Transkaryotic
Therapies, Inc., Civ. No. 03-10397-RWZ (D. Mass. filed Mar. 4, 2003); Bloch v.
Transkaryotic Therapies, Inc., Civ. No. 03-10412-RWZ (D. Mass. filed Mar. 4,
2003); Portnoy v. Transkaryotic Therapies, Inc., Civ. No. 03-10413-RWZ (D. Mass.
filed Mar. 4, 2003); Lindsay v. Transkaryotic Therapies, Inc., Civ. No.
03-10330-RWZ (D. Mass. filed Mar. 7, 2003); In re Transkaryotic Therapies Inc.
Securities Litigation, Civ. No. 03-10165-RWZ (D. Mass. filed Apr. 9, 2003);
South Shore Gastrointerology UA 6/6/1980 FBO Harold Jacob, and Nancy R. Jacob
Ttee v. Transkaryotic Therapies, Inc. (Shareholder Derivative Complaint) (Mass.
Superior Ct. filed Apr. 14, 2003), and has or may be a defendant, witness or
participant in one or more other related actions, suits, proceedings, inquiries
or investigations (the “Actions”).  The Actions are deemed to be indemnifiable
Claims hereunder.  The Company hereby authorizes the employment by the
Indemnitee in connection with the Actions of Skadden, Arps, Slate, Meagher &
Flom LLP in accordance with Section 2(b)(i) and deems that with respect to the
Actions the Indemnitee has satisfied all of the requirements under Sections 2(b)
and 2(c) of this Agreement.


 


4.                                       INDEPENDENT LEGAL COUNSEL.  THE COMPANY
AGREES THAT IF AND WHEN IT SUBMITS A CLAIM FOR INDEMNIFICATION TO INDEPENDENT
LEGAL COUNSEL, IT SHALL CAUSE SUCH COUNSEL TO, AMONG OTHER THINGS, RENDER ITS
WRITTEN OPINION TO THE COMPANY AND THE INDEMNITEE AS TO WHETHER AND TO WHAT
EXTENT THE INDEMNITEE WOULD BE PERMITTED TO BE INDEMNIFIED UNDER APPLICABLE
LAW.  THE COMPANY AGREES TO PAY THE REASONABLE FEES OF THE INDEPENDENT LEGAL
COUNSEL AND TO INDEMNIFY FULLY SUCH COUNSEL AGAINST ANY EXPENSES (INCLUDING
ATTORNEYS’ FEES), CLAIMS, LIABILITIES AND DAMAGES ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR SUCH COUNSEL’S ENGAGEMENT PURSUANT HERETO.


 

5.                                       Indemnification for Additional
Expenses.  The Company shall indemnify the Indemnitee against any expenses
(including attorneys’ fees) and all other costs, expenses and obligations
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such attorneys’ fees, costs, expenses and
obligations), to the fullest extent permitted by law, incurred by the Indemnitee
in connection with any action successfully brought by the Indemnitee for (a)
indemnification by the Company under this Agreement or any other agreement,
provision of law or governing Company document or By-law now or hereafter in
effect relating to a Claim or (b) recovery under any directors’ and officers’
liability insurance policies maintained by the Company.


 


6.                                       PARTIAL INDEMNITY.  IF THE INDEMNITEE
IS ENTITLED UNDER ANY PROVISION OF THIS AGREEMENT TO INDEMNIFICATION BY THE
COMPANY FOR SOME OR A PORTION OF THE EXPENSES OR OBLIGATIONS BUT NOT, HOWEVER,
FOR ALL OF THE TOTAL AMOUNT THEREOF, THE COMPANY SHALL NEVERTHELESS INDEMNIFY
THE INDEMNITEE FOR THE PORTION THEREOF TO WHICH THE INDEMNITEE IS ENTITLED.

 

4

--------------------------------------------------------------------------------


 


7.                                       BURDEN OF PROOF.  IN CONNECTION WITH
ANY DETERMINATION BY THE INDEPENDENT LEGAL COUNSEL OR OTHERWISE AS TO WHETHER
THE INDEMNITEE IS ENTITLED TO BE INDEMNIFIED HEREUNDER THE BURDEN OF PROOF SHALL
BE ON THE COMPANY TO ESTABLISH THAT THE INDEMNITEE IS NOT SO ENTITLED.


 


8.                                       NO PRESUMPTIONS.  SUBJECT TO
SECTION 145(B) OF THE DELAWARE GENERAL CORPORATION LAW, THE TERMINATION OF ANY
ACTION, SUIT OR PROCEEDING BY JUDGMENT, ORDER, SETTLEMENT, CONVICTION, OR UPON A
PLEA OF NOLO CONTENDERE OR ITS EQUIVALENT, SHALL NOT, OF ITSELF, CREATE A
PRESUMPTION THAT THE INDEMNITEE DID NOT ACT IN GOOD FAITH AND IN A MANNER WHICH
THE INDEMNITEE REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS
OF THE COMPANY, AND, WITH RESPECT TO ANY CRIMINAL ACTION OR PROCEEDING, HAD
REASONABLE CAUSE TO BELIEVE THAT THE INDEMNITEE’S CONDUCT WAS UNLAWFUL.  NEITHER
THE FAILURE OF THE INDEPENDENT LEGAL COUNSEL TO HAVE MADE A DETERMINATION AS TO
WHETHER THE INDEMNITEE HAS MET ANY PARTICULAR STANDARD OF CONDUCT OR HAD ANY
PARTICULAR BELIEF, NOR AN ACTUAL DETERMINATION BY THE INDEPENDENT LEGAL COUNSEL
THAT THE INDEMNITEE HAS NOT MET SUCH STANDARD OF CONDUCT OR DID NOT HAVE SUCH
BELIEF, PRIOR TO THE COMMENCEMENT OF LEGAL PROCEEDINGS BY THE INDEMNITEE TO
SECURE A JUDICIAL DETERMINATION THAT THE INDEMNITEE SHOULD BE INDEMNIFIED UNDER
APPLICABLE LAW, SHALL BE A DEFENSE TO THE INDEMNITEE’S CLAIM FOR INDEMNIFICATION
OR CREATE A PRESUMPTION THAT THE INDEMNITEE HAS NOT MET ANY PARTICULAR STANDARD
OF CONDUCT OR DID NOT HAVE ANY PARTICULAR BELIEF.


 


9.                                       NONEXCLUSIVITY.  THE RIGHTS OF THE
INDEMNITEE HEREUNDER SHALL BE IN ADDITION TO ANY OTHER RIGHTS THE INDEMNITEE MAY
HAVE UNDER THE COMPANY’S BY-LAWS, ITS AMENDED AND RESTATED CERTIFICATE OF
INCORPORATION, THE DELAWARE GENERAL CORPORATION LAW OR OTHERWISE.  TO THE EXTENT
THAT A CHANGE IN THE DELAWARE GENERAL CORPORATION LAW (WHETHER BY STATUTE OR
JUDICIAL DECISION) PERMITS GREATER INDEMNIFICATION BY AGREEMENT THAN WOULD BE
AFFORDED CURRENTLY UNDER THIS AGREEMENT, IT IS THE INTENT OF THE PARTIES HERETO
THAT INDEMNITEE SHALL ENJOY BY THIS AGREEMENT THE GREATER BENEFITS SO AFFORDED
BY SUCH CHANGE.


 


10.                                 LIABILITY INSURANCE.  TO THE EXTENT THE
COMPANY MAINTAINS AN INSURANCE POLICY OR POLICIES PROVIDING DIRECTORS’ AND/OR
OFFICERS’ LIABILITY INSURANCE THAT COVER INDEMNIFIABLE EVENTS THAT MAY HAVE
OCCURRED PRIOR TO FEBRUARY 11, 2003, THE COMPANY SHALL CAUSE THE INDEMNITEE TO
BE COVERED BY SUCH POLICY OR POLICIES, IN ACCORDANCE WITH ITS OR THEIR TERMS, TO
THE MAXIMUM EXTENT OF THE COVERAGE AVAILABLE FOR ANY COMPANY DIRECTOR OR OFFICER
WITH RESPECT TO SUCH PERIOD OF TIME.


 


11.                                 AMENDMENTS.  NO SUPPLEMENT, MODIFICATION OR
AMENDMENT OF THIS AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN WRITING BY BOTH
OF THE PARTIES HERETO.  NO WAIVER OF ANY OF THE PROVISIONS OF THIS AGREEMENT
SHALL BE DEEMED OR SHALL CONSTITUTE A WAIVER OF ANY OTHER PROVISIONS HEREOF
(WHETHER OR NOT SIMILAR) NOR SHALL SUCH WAIVER CONSTITUTE A CONTINUING WAIVER.


 


12.                                 SUBROGATION.  IN THE EVENT OF PAYMENT UNDER
THIS AGREEMENT, THE COMPANY SHALL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO
ALL OF THE RIGHTS OF RECOVERY OF THE INDEMNITEE, WHO SHALL EXECUTE ALL PAPERS
REQUIRED AND SHALL DO EVERYTHING THAT MAY BE

 

5

--------------------------------------------------------------------------------


 


NECESSARY TO SECURE SUCH RIGHTS, INCLUDING THE EXECUTION OF SUCH DOCUMENTS
NECESSARY TO ENABLE THE COMPANY EFFECTIVELY TO BRING SUIT TO ENFORCE SUCH
RIGHTS.


 


13.                                 NO DUPLICATION OF PAYMENTS.  THE COMPANY
SHALL NOT BE LIABLE UNDER THIS AGREEMENT TO MAKE ANY PAYMENT IN CONNECTION WITH
ANY CLAIM MADE AGAINST THE INDEMNITEE TO THE EXTENT THE INDEMNITEE HAS OTHERWISE
ACTUALLY RECEIVED PAYMENT (UNDER ANY INSURANCE POLICY, BY-LAW OR OTHERWISE) OF
THE AMOUNTS OTHERWISE INDEMNIFIABLE HEREUNDER.


 


14.                                 BINDING EFFECT.  THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS, INCLUDING ANY DIRECT OR
INDIRECT SUCCESSOR BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY, SPOUSES, HEIRS,
EXECUTORS AND PERSONAL AND LEGAL REPRESENTATIVES.  THIS AGREEMENT SHALL CONTINUE
IN EFFECT REGARDLESS OF WHETHER THE INDEMNITEE CONTINUES TO SERVE AS AN OFFICER
OR DIRECTOR OF THE COMPANY OR OF ANY OTHER ENTERPRISE AT THE COMPANY’S REQUEST. 
NOTHING HEREIN SHALL CONFER UPON THE INDEMNITEE ANY RIGHT TO CONTINUE TO SERVE
AS AN OFFICER OR DIRECTOR OF THE COMPANY OR OF ANY OTHER ENTERPRISE.

 


15.                                 SEVERABILITY.  THE PROVISIONS OF THIS
AGREEMENT SHALL BE SEVERABLE IN THE EVENT THAT ANY OF THE PROVISIONS HEREOF
(INCLUDING ANY PROVISION WITHIN A SINGLE SECTION, PARAGRAPH OR SENTENCE) ARE
HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID, VOID OR OTHERWISE
UNENFORCEABLE IN ANY RESPECT, AND THE VALIDITY AND ENFORCEABILITY OF ANY SUCH
PROVISION IN EVERY OTHER RESPECT AND OF THE REMAINING PROVISIONS HEREOF SHALL
NOT BE IN ANY WAY IMPAIRED AND SHALL REMAIN ENFORCEABLE TO THE FULLEST EXTENT
PERMITTED BY LAW.


 


16.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF DELAWARE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE
WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS.


 


17.                                 NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND
OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE
BEEN GIVEN (A) WHEN DELIVERED BY HAND OR (B) IF MAILED BY CERTIFIED OR
REGISTERED MAIL WITH POSTAGE PREPAID, ON THE THIRD DAY AFTER THE DATE ON WHICH
IT IS SO MAILED:


 

(a)                                  if to the Indemnitee, to: Richard Selden,
106 Bristol Road, Wellesley, MA 02481, with copy to:  Thomas J. Dougherty, Esq.,
Skadden, Arps, Slate, Meagher & Flom LLP, One Beacon Street, Boston, MA 02108.

 

(b)                                 if to the Company, to: Transkaryotic
Therapies, Inc., 700 Main Street, Cambridge, MA 02139, Attn:  President and
Chief Executive Officer.

 


18.                                 ENTIRE AGREEMENT.  THIS AGREEMENT SETS FORTH
THE ENTIRE AGREEMENT OF THE PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER
CONTAINED HEREIN AND SUPERCEDES ALL PRIOR AGREEMENTS, WHETHER ORAL OR WRITTEN,
BY ANY OFFICER, EMPLOYEE OR REPRESENTATIVE OF ANY PARTY HERETO IN RESPECT OF THE
SUBJECT MATTER CONTAINED HEREIN; AND ANY PRIOR AGREEMENT OF THE PARTIES HERETO
IN RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN IS HEREBY TERMINATED AND
CANCELLED.  FOR AVOIDANCE OF DOUBT, THE PARTIES CONFIRM THAT THE FOREGOING DOES
NOT APPLY

 

6

--------------------------------------------------------------------------------


 


TO OR LIMIT THE INDEMNITEE’S RIGHTS UNDER DELAWARE LAW OR THE COMPANY’S
CERTIFICATE OF INCORPORATION OR BY-LAWS.


 

19.                                 Effective Date of Terms of Agreement.  The
parties hereby agree that the terms of this Agreement are deemed to be effective
as of February 11, 2003.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
set forth below their signatures.

 

 

 

TRANSKARYOTIC THERAPIES, INC.

 

 

 

 

 

By

/s/ Michael J. Astrue

 

 

 

Name: Michael J. Astrue

 

 

Title: CEO

 

 

 

Date:

 July 31, 2003

 

 

 

 

 

 

INDEMNITEE

 

 

 

/s/ Richard F Selden

 

 

Richard F Selden, M.D.

 

 

 

 

 

Date:

 July 31, 2003

 

 

7

--------------------------------------------------------------------------------